DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species (b), claims 1 – 3, 5 – 15, 18 – 19 and 21 in the reply filed on 6/21/21 is acknowledged.

Claim Objections
Claims 10 and 21 are objected to because of the following informalities:  
They recite  “hydrofluoric precursor”, but claims 1 and 12, from which they depend, recite “hydrofluoric acid precursor”. In order to avoid confusion and a lack of antecedent basis, the “hydrofluoric precursor” should be amended to read “hydrofluoric acid precursor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 – 13, 15, 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BROWN et al (US 2006/0054235).
Claims 1, 5 – 7, 9 and 11: BROWN discloses (see entire document)  a treatment fluid comprising an aqueous carrier fluid and a dry solid composition [reading on the claimed non-dissolved form] which generates hydrofluoric acid [reading on the claimed latent hydrofluoric acid] (abstract, claims 1 and 11). Specifically, the composition is a solid hydrofluoric acid precursor comprising polylactic acid ([0010], [0022], [0045], claim 2)  [reading on the  degradable matrix of claim 1, acid-degradable of claim 5, acid-degradable polymer of claim 6 and polylactic acid of claim 7] and a solid that releases hydrogen fluoride, such as ammonium fluoride, polyvinyl ammonium fluoride, polyvinylpyridium fluoride, imidazolium fluoride, tetrafluoroborate salt, etc. ([0010], [0029], [0045], claim 4) [reading on the claimed HF acid precursors of claim 11]. The composition comprising the polylactic acid and acid that releases HF is provided as a dry mixture ([0032]) [wherein the dry mixture reads on the claimed non-dissolved composition comprising a matrix and precursor].
Claim 2: BROWN discloses to also include inert solids such as glass, polymer flakes, mica, etc. ([0011], [0045], claims 6-7) [reading on the claimed fluid loss control particulates, noting that they are the same materials as recited in the present specification, see [00321]-[0034] of the instant Published Application]. BROWN further discloses that these inert solids act as fluid loss additives ([0020]) [reading on the claimed fluid loss control particulates].

Claim 10: The amount of solid that releases hydrogen fluoride depends on the specific type of solid used. For instance, if ammonium bisulfide is used, then it is added in amounts of 0.5 – 20 wt%, or if ammonium sulfide is used, it is added in amounts of 0.3 – 30 wt% ([0031]) [the rejection applies to the overlapping range of 1-50 wt%]. 
Claims 12, 13, 15, 18 and 19: See claims 1, 2, 5, 6 and 7.
Claim 21: See claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over BROWN et al (US 2006/0054235).
BROWN’s disclosure is discussed above and is incorporated herein by reference.
Claims 2 and 14: BROWN is silent regarding the dimension of the fluid loss control particulate. However, BROWN discloses the same particulates as recited in the present specification [see [00321]-[0034] of the instant Published Application], such as glass, polymer flakes, mica, etc., which are used for the same purpose as claimed as fluid loss control particulates  ([0011], [0020], [0045], claims 6-7), and are thus expected to have the same dimension range as claimed in order to work efficiently for its stated purpose as fluid loss control particulates. Additionally, it would have been obvious to one of ordinary skill in the art to have chosen a dimension that depends on the type of material used and that is useful for the particular end-use since BROWN discloses that the size of the fluid loss control particulates/inert materials can be about those of proppants and may be uniform or broadly heterogeneous, that depends on the material, and depends on where it is used, such as if it supposed to deform, or to be flexible, or non-deformable ([0033]-[0037]), and have thus arrived at the claimed range of 0.1 – 500 microns with reasonable expectation of success.
Claims 10 and 21: For any part of the claimed range not covered by BROWN a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. Further, merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971); and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to have varied the percentage of the HF source through routine experimentation since BROWN discloses that the amount of the solid that releases hydrogen fluoride depends on the specific solid used, such as, for instance, if ammonium bisulfide is used, then it is added in amounts of 0.5 – 20 wt%, or if ammonium sulfide is used, it is added in amounts of 0.3 – 30 wt% ([0031]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3, 5 – 15, 18 – 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 10,053,621. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘621 recites a method  for treating a wellbore using a composition comprising hydrofluoric acid precursor and degradable polymer while the present claims recite a treatment fluid comprising a composition comprising the hydrofluoric acid precursor and degradable polymer, making them obvious variants of each other.

Claims 1 – 3, 5 – 15, 18 – 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 121 of U.S. Patent No. 10,590,335. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘335 recites a method  for treating a wellbore using a composition comprising hydrofluoric acid precursor in degradable polymer matrix while the present claims recite a treatment fluid comprising a composition comprising the hydrofluoric acid precursor in degradable polymer matrix, making them obvious variants of each other.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765